                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR17-0203-JCC
10                              Plaintiff,                    ORDER
11          v.

12   ELIZABETH EVANS,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s ex parte motion for transportation
16   expenses for her change of plea hearing (Dkt. No. 243).
17          When a defendant is released and her subsequent appearance is a condition of the release,
18   the court—upon finding that the defendant is financially unable to appear and that the interests of
19   justice will be served—may authorize United States Marshals to arrange for a defendant’s
20   “means of noncustodial transportation or furnish the fare for such transportation to the place
21   where [her] appearance is required.” 18 U.S.C. § 4285.
22          Defendant presently resides in Las Vegas, Nevada. (Dkt. No. 243 at 1.) Defendant is
23   scheduled to appear for a change of plea hearing on October 25, 2019, at 11:30 a.m. in Seattle,
24   Washington. (Id.) The Court previously found Defendant indigent and appointed counsel. (See
25   Dkt. No. 17.) Therefore, the Court FINDS that Defendant is financially unable to appear as
26   directed and that the interests of justice would be served by the provision of transportation by the


     ORDER
     CR17-0203-JCC
     PAGE - 1
 1   Government.

 2          The Court therefore ORDERS the United States Marshals to arrange and pay for

 3   Defendant’s non-custodial, roundtrip transportation from the McCarran International Airport in

 4   Las Vegas, Nevada, to Seattle, Washington, arriving in the early morning of October 25, 2019,

 5   and returning to Las Vegas, Nevada, in the afternoon or evening of October 25, 2019, in order

 6   for her to be present in this district for her required court appearance on October 25, 2019.

 7   Further, the Court authorizes the United States Marshals to furnish Defendant with an amount of

 8   money for subsistence expenses that will not exceed the amount authorized as a per diem
 9   allowance for travel under 5 U.S.C. § 5702(a).
10          DATED this 22nd day of October 2019.




                                                           A
11

12

13
                                                           John C. Coughenour
14                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0203-JCC
     PAGE - 2
